DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-20 are objected to because of informalities.  
The Examiner suggests the following amendments to correct apparent grammatical errors:

17. A semiconductor device comprising: 
a substrate; 
a plurality of lower electrode structures disposed on the substrate, each of the plurality of lower electrode structures including a first lower electrode and a second lower electrode that is disposed on the first lower electrode; 
a first supporter disposed on the substrate and contacting the first lower electrode;
a second supporter disposed on the first supporter and contacting the second lower electrode; 
a capacitor dielectric layer disposed on the plurality of lower electrode structures; and 
an upper electrode disposed on the capacitor dielectric layer, 
wherein the first lower electrode includes a first recess that is adjacent to a top surface of the first lower electrode, and an insulation pattern that is disposed in the first recess, 
the second lower electrode includes a second recess that is adjacent to a top surface of the second lower electrode, 
a bottom surface of the second lower electrode contacts a top surface of the insulation pattern and the top surface of the first lower electrode, 
the capacitor dielectric layer and the upper electrode [is] are disposed in the second recess, 
the top surface of the first lower electrode is substantially coplanar with at least one of a top surface of the first supporter and the top surface of the insulation pattern, and 
the top surface of the second lower electrode is substantially coplanar with a top surface of the second supporter.

20. A semiconductor device comprising: 
a substrate; 
a lower insulating layer disposed on the substrate and including a through hole;
a contact plug disposed in the through hole of the lower insulating layer; 
an upper insulating layer disposed on the lower insulating layer; 
a lower electrode structure passing through the upper insulating layer and contacting the contact plug, the lower electrode structures including a first lower electrode and a second lower electrode that is disposed on the first lower electrode: a first supporter disposed on the substrate and contacting the first lower electrode; 
a second supporter disposed on the first supporter and contacting the second lower electrode; 
a capacitor dielectric layer disposed on the lower electrode structure; and 
an upper electrode disposed on the capacitor dielectric layer, 
wherein the first lower electrode includes a first recess that is adjacent to a top surface of the first lower electrode, and an insulation pattern that is disposed in the first recess, 
the second lower electrode includes a second recess that is adjacent to a top surface of the second lower electrode, 
a bottom surface of the second lower electrode contacts a top surface of the insulation pattern and the top surface of the first lower electrode, 
the capacitor dielectric layer and the upper electrode [is] are disposed in the second recess, 
the top surface of the first lower electrode is substantially coplanar with a top surface of the first supporter and the top surface of the insulation pattern, and 
the insulation pattern does not contact the capacitor dielectric layer.

Claims 18-19 depend on claim 17 and are objected to for the same reasons.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (PG Pub. No. US 2013/0161787 A1).
Regarding claim 1, Kim teaches a semiconductor device (figs. 2-4: 100 and/or 200 and/or 300) comprising: 
a substrate (¶ 0026: 102); 
a plurality of lower electrode structures (¶ 0050: storage node 370) disposed on the substrate, each of the plurality of lower electrode structures including a first lower electrode (¶ 0050: lower storage node 172) and a second lower electrode (¶ 0050: upper storage node 374) that is disposed on the first lower electrode (fig. 4: 374 disposed on 172); 
a capacitor dielectric layer (¶ 0041: dielectric film 180) disposed on the plurality of lower electrode structures (fig. 4: 180 disposed on plurality of 374); and 
an upper electrode (¶ 0041: plate electrode 190) disposed on the capacitor dielectric layer (fig. 4: 190 disposed on 180), 
wherein the first lower electrode includes a first recess that is adjacent to a top surface of the first lower electrode (¶ 0034 & fig. 2: 172 comprises a recessed upper surface to form hollow portion 176), and an insulation pattern (¶ 0051: insulating pillar 378) that is disposed in the first recess (¶ 0034 & fig. 4: 378 disposed in hollow portion 176 of lower storage node 172), 
the second lower electrode includes a second recess that is adjacent to a top surface of the second lower electrode (fig. 22B: 474, equivalent to 174/274/374 of figs. 2-4, has a recessed top surface), 
a bottom surface of the second lower electrode contacts a top surface of the insulation pattern and the top surface of the first lower electrode (fig. 4: bottom surface of 374 contacts top surfaces of 378 and 172), 
the capacitor dielectric layer and the upper electrode is disposed in the second recess (fig. 24B: portions of 480 and 490, equivalent to 180 and 190 of figs. 2-4, disposed in recessed top surface of 474).

Regarding claim 2, Kim teaches the semiconductor device of claim 1, wherein the top surface of the first lower electrode is substantially coplanar with the top surface of the insulation pattern (figs. 2-3: in at least one embodiment, portion of top surface of 172 substantially coplanar with top surface of 178).

Regarding claim 3, Kim teaches the semiconductor device of claim 1, wherein a bottom surface of the insulation pattern is lower than the top surface of the first lower electrode and is higher than a bottom surface of the first lower electrode (figs. 2-4: in at least one embodiment, bottom surface of 180 lower than top surface of 172, and higher than bottom surface of 172).

Regarding claim 4, Kim teaches the semiconductor device of claim 1, wherein a bottom surface of the insulation pattern is closer to the top surface of the first lower electrode than to a bottom surface of the first lower electrode (figs. 2-4: bottom surface of 178/378 closer to recessed top surface of 172 than to bottom surface of 172).

Regarding claim 5, Kim teaches the semiconductor device of claim 1, wherein the insulation pattern includes amorphous silicon, amorphous carbon layer (ACL) and/or silicon oxide (¶ 0120 & fig. 21B: 470PA, equivalent to 178/378 of figs. 2-4, comprises silicon oxide).

Regarding claim 7, Kim teaches the semiconductor device of claim 1, wherein the second lower electrode includes a protruding portion that is disposed on an inner bottom surface of the second lower electrode and on the insulation pattern (figs. 4: in at least one embodiment, 374 comprises a protruding portion disposed on an inner bottom surface of 374 and on 378).

Regarding claim 8, Kim teaches the semiconductor device of claim 1, wherein the top surface of the insulation pattern is higher than the top surface of the first lower electrode (figs. 2-4: top surface of 178 and/or 378 higher than recessed top surface of 172).

Regarding claim 9, Kim teaches the semiconductor device of claim 1, wherein the second lower electrode includes a protrusion portion that is disposed on an outer bottom surface of the second lower electrode and on the insulation pattern, and the protrusion portion of the second lower electrode extends in the first recess (fig. 4: in at least one embodiment, 374 includes a protrusion portion that is disposed on an outer bottom surface of 374, and extends in recessed top surface of 172).

Regarding claim 10, Kim teaches the semiconductor device of claim 1, wherein the top surface of the insulation pattern is lower than the top surface of the first lower electrode (fig. 4: in at least one embodiment, top surface of 378 lower than top surface of 172).

Regarding claim 11, Kim teaches the semiconductor device of claim 1, wherein at least one of the top surface of the first lower electrode, the bottom surface of the second lower electrode and the top surface of the insulation pattern are concave (fig. 4: in at least one embodiment, top surface of 378 is concave).

Regarding claim 12, Kim teaches the semiconductor device of claim 1, wherein a width of the top surface of the insulation pattern is greater than a width of a bottom surface of the insulation pattern (¶ 0095 & figs. 12B, 20B: holes H2, subsequently filled with insultation pattern 470PA, has concave sidewalls).

Regarding claim 13, Kim teaches the semiconductor device of claim 1, wherein an outer side surface of the first lower electrode is substantially coplanar with an outer side surface of the second lower electrode (figs. 2, 4: in at least one embodiment, outer side surface of 172 is coplanar with a portion of outer side surface of 174 and/or 374).

Regarding claim 16, Kim teaches the semiconductor device of claim 1, wherein the capacitor dielectric layer doses not contact the insulation pattern (figs. 2-4: 180 does not contact 178 and/or 378).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 6, Kim teaches the semiconductor device of claim 1, comprising a bottom surface of a second lower electrode (figs. 2-4, 21: 174, 274, 374 and/or 474).
Kim is silent to wherein a diameter of the bottom surface of the second lower electrode is about 50nm or less.
However, Kim does teach the second lower electrode is formed in openings (¶ 0124 & fig. 21B: 474, equivalent to 174/274/374 of figs. 204, formed in hole 470H), and the second lower electrode is formed to a thickness of 5-10 nm (¶ 0133: 470 formed in 470H to a thickness of about 5 to about 10 nm).  Since the side portions of 474 are not merged, the diameter of the opening in which 470PA is formed at least overlaps the claimed range of “about 50 nm or less”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the diameter of the bottom surface of the second lower electrode, as a means to optimize the contact area between the first and second lower electrodes, while facilitating a storage node that provides a larger surface area with sufficient capacitance in even a limited area of an ultra-highly integrated semiconductor device having a very fine design rule (¶¶ 0003, 0004).
 Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).  Kim teaches a semiconductor device with lower electrodes, and the lower electrodes are formed with dimensions in the nm-scale range.  Accordingly, configuring or adjusting the diameter of the bottom surface of the second lower electrode to meet the claimed range of “about 50 nm or less” is within the level of ordinary skill in the art.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Kim et al. (PG Pub. No. US 2016/0020212 A1, hereinafter referenced as ‘Kim-212’).
Regarding claim 14, Kim teaches the semiconductor device of claim 1, comprising a plurality of first lower electrode structures (172 and/or 372) and an insulation pattern (178, 278 and/or 378).
Kim does not teach the semiconductor device further comprises a first supporter contacting the first lower electrode and including a first opening that exposes at least three of the plurality of lower electrode structures, wherein a top surface of the first supporter is substantially coplanar with at least one of the top surface of the first lower electrode and the top surface of the insulation pattern.
Kim-212 teaches a semiconductor device (fig. 4E) including a plurality of first lower electrodes (¶¶ 0079: 122S, corresponding to 172 and/or 272 of Kim) and a first supporters (¶ 0069: lower support pattern 124) contacting the first lower electrode (fig. 4E: 124 contacts 122S) and including a first opening (¶ 0069 & fig. 1B: 128a included in 124) that exposes at least three of the plurality of lower electrode structures (figs. 1B, 2A, 2C among others: 128a exposes at least three electrodes 122S), wherein the top surface of the first supporter is substantially coplanar with a top surface of the first lower electrode (¶¶ 0079-0080 & fig. 4E: 124 substantially coplanar with a top surface of the first electrode structure 122S).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Park with the first supporter of Kim-212, as a means to effectively prevent a leakage current between uppermost portions of neighboring electrode structures. The distance between the neighboring electrode structures may be reduced so that a width of each electrode structure may be increased to enhance the capacitance of the capacitor of the semiconductor device (Kim-212, ¶¶ 0030, 0072).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 15, Kim in view of Kim-212 teaches the semiconductor device of claim 14, including a plurality of second lower electrodes (Kim, 174/274/374).
Kim in view of Kim-212 as applied to claim 14 above does not teach the semiconductor device further comprising a second supporter.
However, Kim-212 does teach a second supporter (¶ 0069: 126) that is disposed on the first supporter (fig. 4E: 126 disposed on 124), contacts a second lower electrode (fig. 4E: 126 contacts second lower electrode 122S-1, corresponding to 174/274/374 of Kim) and includes a second opening (¶ 0069: 128b) which exposes at least three of the plurality of lower electrode structures (figs. 1B, 2A, 2C among others: 128a exposes at least three electrodes 122), wherein a top surface of the second supporter is substantially coplanar with the top surface of the second lower electrode (fig. 4E: top surface of 126 substantially coplanar with the top surface of 122S-1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Kim in view of Kim-212 with the second supporter of Kim-212, as a means to effectively prevent a leakage current between neighboring lower electrode structures. The distance between the neighboring electrode structures may be reduced so that a width of each electrode structure may be increased to enhance the capacitance of the capacitor of the semiconductor device (Kim-212, ¶¶ 0030, 0072).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG Pub. No. US 2012/0193761 A1) in view of Kim-212.
Regarding claim 17, Park teaches a semiconductor device (figs. 6-8 among others) comprising: 
a substrate (¶ 0019: 100); 
a plurality of lower electrode structures (¶ 0066: 250) disposed on the substrate (fig. 8: plurality of 250 disposed on 100), each of the plurality of lower electrode structures including a first lower electrode (¶ 0022: conductive pattern 132) and a second lower electrode (¶ 0067: second conductive pattern 222) that is disposed on the first lower electrode (fig. 8: 222 disposed on 132);
a first supporter (¶ 0068: first support pattern 125a) disposed on the substrate and contacting the first lower electrode (fig. 8: 125a disposed on 100 and contacting 132); 
a second supporter (¶ 0070: second support pattern 213a) disposed on the first supporter and contacting the second lower electrode (fig. 8: 213a disposed on 125a and contacting 222); 
a capacitor dielectric layer (¶ 0072: dielectric film 260) disposed on the plurality of lower electrode structures (fig. 8: 260 disposed on plurality of 250); and 
an upper electrode (¶ 0072: upper electrode 270) disposed on the capacitor dielectric layer (fig. 8: 270 disposed on 260), 
wherein the first lower electrode includes a first recess that is adjacent to a top surface of the first lower electrode (fig. 8: 132 includes a recessed upper surface), and an insulation pattern (¶¶ 0050-0051: 142, comprising insulation material of core support film 140) that is disposed in the first recess (fig. 8: 142 disposed in recessed upper surface of 132),
the second lower electrode includes a second recess that is adjacent to a top surface of the second lower electrode (fig. 8: 222 includes a recessed upper surface),
a bottom surface of the second lower electrode contacts a top surface of the insulation pattern and the top surface of the first lower electrode (fig. 8: bottom surface of 222 contacts top surfaces of 142 and 132), 
the capacitor dielectric layer and the upper electrode is disposed in the second recess (fig. 8: 260 and 270 disposed in recessed upper surface of 222), and
the top surface of the first lower electrode is substantially coplanar with at least one of a top surface of the first supporter and the top surface of the insulation pattern (fig. 8: top surface of 132 substantially coplanar with top surface of 142). 
Park further teaches the capacitor is configured for increasing capacitance in a limited area (¶ 0003).
Park does not teach the top surface of the second lower electrode is substantially coplanar with a top surface of the second supporter.
Kim-212 teaches a semiconductor device (fig. 4E) including first and second lower electrodes (¶¶ 0079, 0117: 122S and 122S-1, corresponding to 132 and 222 of Park) and first and second supporters (¶ 0069: lower and upper support patterns 124 and 126, corresponding to 125a and 213a of Park), wherein the top surface of the second lower electrode is substantially coplanar with a top surface of the second supporter (¶ 0123 & fig. 4E: 126 formed to have a top surface substantially coplanar with the top surfaces of the cylindrical additional lower electrodes 122S-1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second supporter of Park with the coplanarity of Kim-212, as a means to effectively prevent a leakage current between uppermost portions of neighboring electrode structures. The distance between the neighboring electrode structures may be reduced so that a width of each electrode structure may be increased to enhance the capacitance of the capacitor of the semiconductor device (Kim-212, ¶¶ 0030, 0072).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 18, Park in view of Kim-212 teaches the semiconductor device of claim 17, wherein a bottom surface of the insulation pattern is lower than the top surface of the first lower electrode and is higher than a bottom surface of the first lower electrode (Park, fig. 8: bottom surface of 142 lower than non-recessed top surface of 132, and higher than bottom surface of 132).

Regarding claim 19, Park in view of Kim-212 teaches the semiconductor device of claim 17. wherein a bottom surface of the insulation pattern is closer to the top surface of the first lower electrode than to a bottom surface of the first lower electrode (Park, fig. 8: bottom surface of 142 closer to recessed top surface of 132 than to bottom surface of 132).

Regarding claim 20, Park teaches a semiconductor device (fig. 8 among others) comprising: 
a substrate (¶ 0019: 100);
a lower insulating layer (¶ 0020: 115) disposed on the substrate and including a through hole (fig. 8: 115 disposed on 100 and comprises a though hole); 
a contact plug (¶ 0019: 113) disposed in the through hole of the lower insulating layer (fig. 8: 113 disposed in through hole of 115); 
an upper insulating layer (¶ 0042: 121) disposed on the lower insulating layer (fig. 8: 121 disposed on 115); 
a lower electrode structure (¶ 0066: 250) passing through the upper insulating layer and contacting the contact plug (fig. 8: 250 passes through 121 and contacts upper surface of 113), the lower electrode structures including a first lower electrode (¶ 0021: conductive pattern 132) and a second lower electrode (¶ 0067: second conductive pattern 222) that is disposed on the first lower electrode (fig. 8: 222 disposed on 132);
a first supporter (¶ 0068: first support pattern 125a) disposed on the substrate and contacting the first lower electrode (fig. 8: 125a disposed on 100 and contacting 132);
a second supporter (¶ 0070: second support pattern 213a) disposed on the first supporter and contacting the second lower electrode (fig. 8: 213a disposed on 125a and contacting 222); 
a capacitor dielectric layer (¶ 0072: dielectric film 260) disposed on the lower electrode structure (fig. 8: 260 disposed on 250); and 
an upper electrode (¶ 0072: 270) disposed on the capacitor dielectric layer (fig. 8: 270 disposed on 260), 
wherein the first lower electrode includes a first recess that is adjacent to a top surface of the first lower electrode (fig. 8: 132 comprises a recessed upper surface), and an insulation pattern (¶¶ 0050-0051: 142, comprising insulation material of core support film 140) that is disposed in the first recess (fig. 8: 142 disposed in recessed upper surface of 132),
the second lower electrode includes a second recess that is adjacent to a top surface of the second lower electrode (fig. 8: 222 includes a recessed upper surface), 
a bottom surface of the second lower electrode contacts a top surface of the insulation pattern and the top surface of the first lower electrode (fig. 8: bottom surface of 222 contacts top surfaces of 142 and 132), 
the capacitor dielectric layer and the upper electrode is disposed in the second recess (fig. 8: portions of 260 and 270 disposed in recessed upper surface of 222),
the top surface of the first lower electrode is substantially coplanar with a top surface of the insulation pattern (fig. 8: top surface of 132 substantially coplanar with top surface of 142), and 
the insulation pattern does not contact the capacitor dielectric layer (fig. 8: 142 does not contact 260).
Park further teaches the capacitor is configured for increasing capacitance in a limited area (¶ 0003).
Park does not teach the top surface of the first lower electrode is substantially coplanar with a top surface of the first supporter.
Kim-212 teaches a semiconductor device (fig. 4E) including first and second lower electrodes (¶¶ 0079, 0117: 122S and 122S-1, corresponding to 132 and 222 of Park) and first and second supporters (¶ 0069: lower and upper support patterns 124 and 126, corresponding to 125a and 213a of Park), wherein the top surface of the first lower electrode is substantially coplanar with a top surface of the first supporter (¶¶ 0079-0080 & fig. 4E: 124 substantially coplanar with a top surface of the first electrode structure 122S).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first supporter of Park with the coplanarity of Kim-212, as a means to effectively prevent a leakage current between uppermost portions of neighboring electrode structures. The distance between the neighboring electrode structures may be reduced so that a width of each electrode structure may be increased to enhance the capacitance of the capacitor of the semiconductor device (Kim-212, ¶¶ 0030, 0072).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894